Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, and 8-54 are pending as of the reply and amendments filed on 3/1/21. Claims 2-3 and 7-8 are canceled. Claims 32-35 are withdrawn due to the restriction requirement. Claims 1, 4-6, 8-31, and 36-54 are currently under examination. 
The rejection of claims 1-4, 7-13, 15-17, 19-21, 23-25, 27-29, 31, 36-37, 39-41, 43-45, 47-48, and 51-54 under 35 USC 112(a) for scope of enablement is withdrawn in view of the amendments. However, claim 49 still recites compounds that are not enabled for the instantly claimed method; this rejection over claim 49 is maintained and will be reiterated, with modification. 
The 103 rejection over claims 16-19 over Han in view of Frisoni is withdrawn in view of the amendments.
The 103 rejection over claims 20-23 and 52 over Han in view of Bibl is withdrawn in view of the amendments.
The 103 rejection over claims 24-27 over Han in view of Caldwell is withdrawn in view of the amendments.
In view of the amended claims, new rejections under 35 USC 112(b) and a new objection are made, discussed below.
Claims 1, 4-6, 8-31, and 36-54 were examined. Claims 28-31 and 49-50 are rejected. Claim 44 is objected to. Claims 1, 4-6, 8-27, 36-43, 45-48, and 51-54 are allowed. 


Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the decrease of Aβ42 in CSF and reducing cognitive decline in an animal model with one species of analog having R1=n-butyl carbamate, R3=methyl, and R2=methoxy, does not reasonably provide enablement for treatment with any other analog compounds as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Jack et. al., Brain: A Journal of Neurology, vol. 133, pp. 3336-3348, publ. 2010; . 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claim is drawn to reducing the decrease in Aβ42 in CSF and reducing cognitive 
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Improving cognitive impairment in patients not yet exhibiting signs of dementia, but having a decrease in CSF Aβ42, such as those patients with mild cognitive impairment (see Jack et. al., Brain: A Journal of Neurology, vol. 133, pp. 3336-3348, publ. 2010-see p. 3341, left col., lower para-right col., top para; of previous record) has an extremely high failure rate. Langa teaches diagnostic criteria for mild cognitive impairment (MCI) include objective evidence of impairment in one or more cognitive domains, yet maintenance of independence in functional abilities, and no evidence of significant impairment in social or occupational functioning (see Abstract; p. 2552, Box 1). Langa teaches risk factors for development of MCI include lower educational level, vascular risk factors, APOE e4 genotype, vitamin D deficiency, sleep-disordered breathing, and prior critical illness, as well as increased age and male sex (p. 2552, right col., last para-p. 2553, left col., top para). While various controlled trials for pharmacologic or therapeutic interventions of MCI have taken place, including donepezil, galantamine, and cognitive training, no drug has proven to be effective for treating MCI; in particular cholinesterase inhibitors have not been shown to decrease the risk of MCI progression to dementia, or improve cognitive function over a short term period (p. 2555, Table 1; p. 2556, left col., last para-right col., top para). 


 (5) The relative skill of those in the art:
The relative skill of those in the art is high, such as a person having an advanced degree in medicinal chemistry; or a neurologist. Nonetheless, the level of unpredictability and failure in the art is extremely high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicant has provided evidence to show only one galanthamine analog of the claims, n-butyl carbamate galanthamine, reduced beta-amyloid oligomer concentration in Bv-2 microglial 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claim.

New Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: R3 is shown in claim 28 as being a necessary part of the analog compounds administered for the claimed method, however, the definition of R3 has been struck through entirely. The claim is indefinite, as R3 is not defined, therefore the metes and bounds of the claim can’t be determined. Claims 29-31 are similarly rejected as these claims depend from claim 28.
Claim 49 is drawn to the method as claimed in claim 48, wherein R1 is a carbamate group selected from the group consisting of a mono alkyl or dialkyl or an aryl carbamate having from 1-10 carbon atoms. However, claim 48 limits R1 to be a monoalkyl carbamate having from 1-10 carbon atoms in the alkyl group. There is insufficient antecedent basis for the limitation of R1 in claim 49, wherein R1 is a dialkyl or aryl carbamate. Claim 50 is similarly rejected as this claim depends from claim 49. 

Claim Objection
Claim 44 is objected to because of the following informalities:  the term atoms in line 8 has been misspelled as “ayoms”.  Appropriate correction is required.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 


Conclusion
Claims 28-31 and 49-50 are rejected. Claim 44 is objected to. Claims 1, 4-6, 8-27, 36-43, 45-48, and 51-54 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627